Citation Nr: 9934378	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  95-02 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including a post-traumatic stress 
disorder (PTSD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for left ear hearing 
loss.  

3.  Entitlement to an increased rating for residuals of a 
skull fracture with headaches and a right eye condition, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife 


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


REMAND

The veteran had active military duty from January 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision which 
denied a claim for an increased rating for skull fracture 
residuals, denied an application to reopen a claim of service 
connection for left ear hearing loss, and denied a claim of 
service connection for an acquired psychiatric disability, 
including PTSD.  

While the appeal initially included a claim of entitlement to 
a temporary total evaluation based on hospitalization for 
service-connected disability, the veteran withdrew this claim 
at a May 1995 hearing held at the RO.  Accordingly, that 
matter is not on appeal before the Board.  38 C.F.R. § 20.204 
(1999).  

The veteran asserts that he currently has a psychiatric 
disorder and left ear hearing loss which are due to service, 
or to already service-connected disability.  At an August 
1999 hearing before the Board, the veteran testified that a 
VA psychiatrist (since deceased) had linked the veteran's 
psychiatric condition to his in-service head injury.  The 
veteran also testified that a VA physician had told him that 
his left ear hearing loss was due to his in-service head 
injury as well. 

Pursuant to 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty 
to notify claimants of the need to provide evidence relating 
to medical causation where the claimant has made statements 
indicating the existence of such evidence that would, if 
true, make a claim well grounded or provide a basis for 
reopening a previously denied claim.  Robinette v. Brown, 8 
Vet. App. 69, 77-80 (1995); Graves v. Brown, 8 Vet. App. 522, 
524-25 (1996).  Because the veteran has suggested that 
medical opinion evidence may exist as to these two matters, 
which evidence would provide grounds for finding the 
psychiatric issue well grounded and for reopening the 
previously denied hearing loss claim, the RO should notify 
the veteran that this is the type of evidence required to 
make his service connection claim and application to reopen 
complete.  Id.  

The veteran's claims file includes treatment records from the 
Beckley, West Virginia, VA medical center from March 1991 to 
June 1995.  However, at the August 1999 hearing, the veteran 
identified more recent treatment for service-connected skull 
fracture residuals.  Accordingly, copies of any such records 
must be obtained by the RO for consideration in the appeal.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) 
(VA has constructive knowledge of all pertinent VA treatment 
records).  

The veteran additionally asserts that his service-connected 
skull fracture residuals warrant an increased rating on 
account of headaches, dizziness, and vision problems, as well 
as various other complaints and symptoms he asserts are 
residuals of the skull fracture.  

Service medical records show that the veteran reported 
wearing glasses on examination at entry into service in 
January 1969.  In April 1969, he was diagnosed with having 
sustained a skull "concussion" after falling from the 
fourth rung of a ladder and hitting the back of his head on a 
table.  He admitted to a transient loss of consciousness at 
that time.  No neurologic deficits were found on examination, 
and x-ray studies were interpreted as revealing no 
abnormalities.  However, after service, the RO established 
service connection for "residuals of a skull fracture with 
headaches and right eye condition" based on the above, but 
primarily based on findings contained in a December 1979 VA 
examination report.  While the veteran complained of 
headaches, objective findings included x-ray evidence of a 
thin curved skull fracture line in the left parietal region, 
a right eye-lid tremor, and some photophobia.  A 10 percent 
evaluation has remained in effect since that time for 
disability as characterized above.  

The Board additionally notes that the currently assigned 10 
percent rating apparently was granted in accordance with 
38 C.F.R. Part 4, Diagnostic Code 8045-9304.  According to 
the pertinent diagnostic code, evidence of purely neurologic 
disabilities, such as hemiplegia, epileptiform seizures, and 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., Diagnostic Code 8045 to 8207).  
Diagnostic Code 8045.  However, evidence of purely subjective 
complaints such as headaches, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated as 
10 percent and no more under diagnostic code 9304.  Id.  This 
10 percent rating will not be combined with any other rating 
for a disability due to brain trauma.  Id.  Moreover, ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Id.  

The Board acknowledges the appellant's complaints of 
headaches, dizziness and impairment in vision.  
Significantly, however, the available evidence has not 
clarified which symptoms are attributable to the service-
connected skull fracture.  Whether service-connected skull 
fracture residuals include not only headaches and an eye-lid 
tremor as noted in a March 1980 rating decision, but 
dizziness, and vision impairment, and whether these represent 
purely subjective complaints or are manifestations of 
underlying disability (i.e. neurologic disability) caused by 
the skull fracture, are questions that remain unanswered.  
Since service connection has been granted for all residuals 
of a skull fracture, these questions must be answered before 
rating such residuals.  

The veteran was last afforded a VA examination in December 
1979.  Accordingly, in light of the above-noted medical 
history, and his present assertions of increased 
symptomatology, the Board is of the opinion that the veteran 
should be provided an appropriate VA examination to identify 
all symptoms of service-connected skull fracture residuals, 
with a statement as to the severity of these symptoms.  
However, the purpose and focus of the VA examination must be 
tailored to the above-detailed rating concerns.  See 38 
C.F.R. § 4.124a, Code 8045 (1999).  In order to obtain 
evidence on such questions, a remand is required.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should contact the appellant 
and advise him that, in order to complete 
his application for service connection 
for an acquired psychiatric disorder and 
his application to reopen a claim of 
service connection for left ear hearing 
loss, he needs to submit competent 
medical evidence demonstrating that 
current disability is attributable to 
military service or to already service-
connected disability.  He should be 
advised that the submission of opinion 
evidence of the type he spoke of at the 
August 1999 hearing is the type of 
evidence needed to satisfy this 
requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communication.  

2.  The RO should associate with the 
claims file, any VA treatment records 
from the VA medical facilities in 
Beckley, West Virginia, dated from June 
1995 to the present, and Salem, Virginia, 
dated from January 1995 to the present.  
The veteran should also be asked to 
identify any other sources of treatment 
for service-connected skull fracture 
residuals and records from such sources 
should be sought.  

3.  The veteran should be scheduled for a 
VA neurological examination to determine 
the nature and severity of the veteran's 
service-connected skull fracture 
residuals, previously characterized as 
including headaches and a right eye 
condition.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The veteran's claims folder, 
along with a complete copy of this 
REMAND, must be made available to and be 
reviewed by the examiner.  

The examiner should list each skull 
fracture residual, to include those 
reported by the veteran, separate and 
apart from any symptoms of non-service 
origin.  The neurological examiner should 
specifically express an opinion regarding 
the presence (including degree), or 
absence, of any neurologic disability 
that accounts for specific symptoms, such 
as hemiplegia, epileptiform seizures, 
facial nerve paralysis, photophobia, or 
vision impairment, etc., following trauma 
to the brain.  The examiner should also 
provide an opinion concerning the 
presence (including degree), or absence, 
of purely subjective complaints such as 
headaches, dizziness, or insomnia due to 
the fracture.  The examiner should state 
whether the veteran has multi-infarct 
dementia due to the skull trauma.  

4.  After completion of the foregoing, 
the RO should re-adjudicate the claim for 
increase on the basis of all evidence of 
record, including that added to the 
record since the last supplemental 
statement of the case, and in light of 
all pertinent legal authority.  

The RO should also make determinations on 
whether the claim of service-connected 
for an acquired psychiatric disorder, to 
include PTSD, is well grounded, and 
whether the claim to reopen service 
connection for left ear hearing loss 
should be granted.  If the claim to 
reopen is granted, a determination as to 
whether the underlying claim of service 
connection is well grounded should be 
made.  As to any claim that the RO 
concludes is well grounded, the RO should 
undertake any additional development 
deemed necessary to fulfill the duty to 
assist.  

5.  If any decision remains adverse to 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case, with an 
opportunity to respond thereto, before 
the case is returned to the Board for 
further appellate consideration. 

No action is required of the appellant until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

